Case: 20-60914     Document: 00516336908         Page: 1     Date Filed: 05/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-60914                         May 31, 2022
                                                                      Lyle W. Cayce
                                                                           Clerk
   Elvis Njenula Yahm,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A203 600 948


   Before Richman, Chief Judge, and Costa and Ho, Circuit Judges.
   Per Curiam:*
          Elvis Njenula Yahm, a citizen of Cameroon facing removal, sought
   asylum, withholding of removal, and relief under the Convention Against
   Torture (CAT) based on his pro-Anglophone political opinion.                    An
   immigration judge denied all three avenues for relief, and the Board of
   Immigration Appeals (BIA) dismissed Yahm’s appeal.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60914      Document: 00516336908           Page: 2   Date Filed: 05/31/2022




                                     No. 20-60914


          Yahm asks this court to review only the BIA’s dismissal of his CAT
   claim. He argues that the BIA erred in determining that the immigration
   judge’s adverse credibility finding was fatal to his claim for CAT relief
   because he presented documentary evidence of the Cameroonian
   government’s practice of torturing political dissidents.         Though the
   immigration judge considered and rejected his documentary evidence, Yahm
   claims that the BIA ignored it.
          A recent decision supports Yahm’s view that an adverse credibility
   finding does not relieve the agency of its obligation to also consider
   documentary support for a CAT claim. See Arulnanthy v. Garland, 17 F.4th
   586 (5th Cir. 2021). Arulnanthy held that the BIA erred by treating its
   adverse credibility finding as dispositive of the petitioner’s CAT claim
   because the petitioner offered nontestimonial country-conditions evidence
   that could have “independently establish[ed] his entitlement to CAT relief.”
   Id. at 598. We remanded to the BIA for it to consider the nontestimonial
   evidence. Id. at 599.
          The question is whether we should do the same here. We first must
   determine whether Yahm sufficiently preserved this Arulnanthy claim. The
   Government contends that his claim is unexhausted because Yahm did not
   argue before the BIA that the immigration judge failed to consider his
   nontestimonial evidence. See 8 U.S.C. § 1252(d)(1). But given that the
   immigration judge did consider his documentary evidence, it would not have
   made sense to make that argument. We recently addressed how a petitioner
   can sufficiently exhaust when the alleged error—specifically, failing to
   consider evidence—does not occur until the BIA’s order. See Martinez-
   Guevara v. Garland, 27 F.4th 353, 360 (5th Cir. 2022). We explained that a
   petitioner exhausts by “ask[ing] the Board to reverse the I.J.’s ruling” based
   on the immigration judge erroneously evaluating the evidence—which is a
   “direct predicate of the Board’s error” of not considering the evidence at all.



                                          2
Case: 20-60914      Document: 00516336908            Page: 3   Date Filed: 05/31/2022




                                      No. 20-60914


   Id. at 360–61. Yahm did that. In his briefing before the BIA, Yahm argued
   that the immigration judge discounted his nontestimonial evidence,
   specifically “the U.S. State Department human rights report,” which
   documented the use of torture by the Cameroonian state. He then quoted
   part of that report. This was sufficient to exhaust Yahm’s present claim that
   the BIA failed to consider his nontestimonial evidence establishing a
   likelihood of torture. Cf. id. at 361.
          The remaining question is whether the BIA based the denial of
   Yahm’s CAT claim solely on the adverse credibility finding. We conclude
   that it did. The BIA determined that “the adverse credibility finding [was]
   fatal to all of his applications”—which would include Yahm’s CAT claim.
   Because Yahm offered nontestimonial evidence of country conditions in
   Cameroon, the BIA erred by not considering it in the context of his CAT
   claim and instead treating Yahm’s lack of credibility as dispositive. See
   Arulnanthy, 17 F.4th at 598.
                                            ***
          Yahm’s petition for review is GRANTED and these proceedings are
   REMANDED for the BIA to address the CAT claim consistent with
   Arulnanthy.




                                             3